Citation Nr: 0819842	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-03 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether a Substantive Appeal on the issue of entitlement to 
effective date prior to October 16, 1991, for the grant of 
service connection for schizophrenia and the assignment of a 
100 percent rating was timely filed.

(The issue of entitlement to effective date prior to October 
16, 1991, for the grant of service connection for 
schizophrenia and the assignment of a 100 percent rating will 
be addressed in a separate decision on this same date, under 
a different docket number.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1979.  
He was born in 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX, in December 2003.  
During the course of the adjudication of the claim, the VARO 
of jurisdiction was changed to Phoenix, AZ.  He had earlier 
lived in Chicago, and at various times during the course of 
the current adjudication, resided in Mexico.

The case was remanded by the Board in August 2007 for a 
Travel Board hearing.  The veteran provided testimony before 
the undersigned Veterans Law Judge at the VARO in January 
2008, a transcript is of record.  Testimony was taken at that 
time on both issues shown on the first page of this decision.


FINDINGS OF FACT

1.  The aggregate evidence of record rebuts any presumption 
of regularity with regard to mailing of a Statement of the 
Case(SOC) to the veteran's proper address in Phoenix, of 
which it may be reasonably concluded that the veteran and his 
representative had fully informed VA in January 2002, rather 
than in Mexico.

2.  The pivotal SOC was also not sent to the correct 
representative.  

3.  The veteran's April 2003 Substantive Appeal was timely 
filed.


CONCLUSION OF LAW

The veteran timely perfected an appeal seeking an earlier 
effective date for the grant of service connection for 
schizophrenia.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 20.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  However, the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 with 
implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), does not apply in the instant issue in this 
decision.  

At issue in this decision is the timeliness of the veteran's 
Substantive Appeal.  The date of receipt of the appeal is not 
in dispute; it is the application of the law which is 
determinative herein.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty-to-assist nor the duty-to-notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000).


II.  Applicable Legal Criteria, Pertinent Factual Background,
and Analysis

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing, and, after an SOC has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and Supplemental SOCs are 
being appealed, or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the 1-year period from the mailing of 
notification of the determination being appealed.  See 38 
C.F.R. § 20.302.  Extensions of time for filing a Substantive 
Appeal may be granted for good cause.  38 C.F.R. § 20.303.  
When a veteran files a timely NOD but fails to timely file a 
Substantive Appeal, the appeal is untimely.  See Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2007).

A decision as to the adequacy of a Substantive Appeal will be 
made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2007).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).

Appellate review is initiated by the filing of a NOD, and is 
completed by the filing of a substantive appeal after a SOC 
has been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2007).  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
In order to perfect an appeal to the Board, a claimant must 
file a substantive appeal, which consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202.

The SOC will be mailed to the appellant at the latest address 
of record and a separate copy provided to his or her 
representative (if any).  38 U.S.CA. §§ 7105; 38 C.f.R. 
§ 19.30 (2007).  The date of mailing of the SOC will be 
presumed to be the same as the date of the SOC, and the date 
of mailing of the determination will be presumed to be the 
same as the date of that transmittal letter, for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(b).

In this case, while the adjudicative history has, in many 
respects, been extraordinarily convoluted, the issue herein 
is fairly simple.

In one of two decisions issued by the Board in this veteran's 
pending claims in March 2002, the Board noted, in pertinent 
part, that on the issue herein concerned, a pertinent case 
was then pending before the Court of Appeals for Veterans 
Claims (with earlier cites being given in that decision, the 
citation for the pertinent case eventually became Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002)), with regard to 
the requirement of specificity in NODs and related matters.  
The Board advised that, as soon as there was a Court decision 
in that case, certain alternative action needed to be taken.  
Specifically, the Board held that, with regard to the issue 
of entitlement to effective date prior to October 16, 1991, 
for a grant of service connection for schizophrenia, if it 
were concluded that a valid NOD had been filed, then the VARO 
should issue an SOC.  The veteran and his representative were 
to be clearly advised of the need to file a timely 
substantive appeal if the veteran wished to complete an 
appeal from that determination.  

The VARO (Houston) thereafter concluded that a valid NOD had 
been filed, and issued an SOC dated November 14, 2002.  The 
cover letter, dated November 18, 2002, and a copy of the SOC 
were sent to the veteran in Mexico with a copy sent to The 
American Legion, which had previously represented him.  (It 
is noted that an appropriately signed, certified  and 
accepted VA Form 21-22 is now in the file in favor of PVA, by 
whom the veteran has been represented since August 2001.) 

In April 2003, among other things, the veteran indicated that 
he had moved in October 2002, and had properly notified the 
VARO in Houston of his change in address to Phoenix.

In November 2003, a statement was received from the veteran's 
representative, PVA, to the effect that the cited Gallegos 
case, identified by the Board as the pivotal arbiter of 
further action, had now been decided and, accordingly, 
reminding the VARO that further action needed to be addressed 
with regard to the pending issue.  

The VARO responded to PVA that an SOC had already been issued 
(and sent PVA a duplicate copy of the SOC which had been sent 
to The American Legion almost a year before, on November 14, 
2002); and that since a timely appeal had not been filed 
thereon, there was no appeal pending.

Concurrently, the veteran submitted a statement to the effect 
that he had eventually received the SOC but had not gotten it 
until April 2003 when it was hand delivered to him by his 
Mexican ex-landlord, who spoke no English and with whom he 
had had no further contact after his move to Phoenix (in 
2002) until on a visit in April 2003.

A memorandum was subsequently received from the PVA dated in 
December 2003, to the effect that the veteran had in fact 
executed a proper change-of-address on VA Form 572, completed 
on January 14, 2002, which had been hand-carried to the front 
desk of the Houston VARO Veterans Service Center and given, 
pursuant to VARO guidelines, to the appropriate VA employee 
for input into the file.  Although that PVA memorandum 
indicated that the copy of the VA Form 572 was attached, it 
is not now in the file.  However, the Board finds the 
memorandum to be entirely credible; there is certainly no 
sound basis for questioning the purported contents thereof as 
related to the veteran's new address or other details of the 
attached (now missing) document and/or the PVA memorandum 
addressing same.


The correspondence from the veteran to the VARO was received 
on April 15, 2003, very soon after he actually received the 
SOC, and was considered in lieu of a VA Form 9, Substantive 
Appeal.  He was informed it was untimely because it had not 
been received within 60 days of the SOC dated November 18, 
2002, or within the year following the notification letter.

In essence, the veteran and his representative argue that any 
presumptions as to regularity of governmental operations 
(e.g., mailing) have been rebutted; that the time for the 
filing the appeal did not start to toll until April 2003; and 
thus the Substantive Appeal was timely.  The Board concurs.  

In this regard, there is ample, credible basis for concluding 
that the veteran duly and appropriately notified the VARO 
then of record, Houston, of his change in address and his 
move to Phoenix.  Nonetheless, important official 
notification was sent to an earlier address of record in 
Mexico.  The argument that the envelope was not returned as 
undeliverable as being presumptive of receipt is not 
persuasive since it had been delivered via a foreign mail 
system to the Mexican landlord, who spoke no English, and was 
being held until the veteran was coincidentally there on a 
visit, at which time it was handed to him.

It is noted that this "mis-directional" error might have 
been factually remedied or moderated in a more satisfactory, 
perhaps even timely manner if the second portion of the same 
regulation (cited above) had also not been abrogated, namely 
that the designated representative would have been sent a 
copy.  However, in this case, the SOC was copied to the wrong 
representative.  

It fact, it was not until the proper representative raised 
the issue of handling of the case (e.g., noting that the 
Court case cited by the Board had in fact been decided, 
etc.), that further action was taken by the VARO.  
Parenthetically, the power of attorney form signed by the 
veteran did give his Mexican address, and since PVA was well 
aware of the change from October 2002 or so, and in fact, as 
noted above, had in January 2002 hand-carried the change of 
address to the appropriate VARO designee, there might have 
been some element of expectation that he would have been 
notified and the error cleared up in that manner.  
(Regrettably, a note from PVA's office in Phoenix in February 
2005 reminded the VARO of the legal power of attorney the 
veteran had signed in August 2001, and noted that there still 
remained some issue of properly assigning representation to 
PVA rather than The American Legion in official records.)

A number of pertinent Court cases can and have been cited to 
support the principle of administrative regularity, e.g., 
that there is a presumption that government officials have 
properly discharged their official duties.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992); Warfield v Gober; 10 Vet. 
App. 483 (1997); Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 
2001); or Schoolman v. West [12 Vet. App. 307 (1999)] which 
held that the notice must be mailed only to the latest 
address of record.  (In the instant case, that is 
inapplicable because the Mexican address was not, apparently, 
the last address of record, VA having been appropriately 
notified thereof, albeit the distinction was not 
ascertainable by the employee doing the mailing.)

Nonetheless, the Board finds that a more applicable Court 
holding in this case is in Crain v. Principi, 17 Vet. App. 
182 (2003).  Therein, an SOC had been mailed to the proper 
street address but with an improper zip code.  In that case, 
the Court held that the presumption of regularity was 
rebutted, and that the tolling of the appeal period did not 
start until the SOC was sent to the entirely proper address.  
The Board finds that, in the instant case, the physical 
handing of the SOC to the veteran in April 2003 by his 
Mexican ex-landlord constitutes the date for the start of 
tolling of the appeal period.  His Substantive Appeal was 
filed within a few days thereof.

In summary, given the evidence above and the unique fact 
situation in this matter, the Board concludes that any 
ordinary presumption of regularity has been rebutted, and 
that the veteran did timely submit a Substantive Appeal in 
the matter of entitlement to effective date prior to October 
16, 1991, for the grant of service connection for 
schizophrenia and the assignment of a 100 percent rating.  
The law and regulations are controlling.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board has 
jurisdiction to address the matter on the merits (and will do 
in a separate decision).  See 38 U.S.C.A. §§ 7104, 
7105(d)(3).


ORDER

The veteran's Substantive Appeal on the issue of entitlement 
to effective date prior to October 16, 1991, for the grant of 
service connection for schizophrenia and the assignment of a 
100 percent rating was timely; to that extent this appeal is 
granted.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


